DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 2/15/2021, claims 1, and 4 were amended, claim 12 was newly introduced and no claims were cancelled. Accordingly claims 1-12 are currently pending in the application.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites in line 1 “wherein the analogue preamplifier the analog audio signal into an output…”, examiner believes this sentence included a typographical error and was interpreted by the examiner for the purpose of expediting examination as “wherein the analogue preamplifies the analog audio signal into an output…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over https://www.bhphotovideo.eom/c/product/1142054-REG/polsen_xlr_usb_48_xlr_usb_interface_48v.html/overview 2015) (Year: 2015) hereinafter reference “V” in view of Manzo (US 20190066647 A1) hereinafter Manzo.
Regarding claim 1, V teaches An audio interface device ("USB XLR Adapter 48V" in Page 1, ), comprising: an audio connector including at least one of a 3-pin XLR jack (Connector XLR in Fig. 1 on Page 1), V further teaches and a body having a maximum length of 4 inches connected to the audio connector (body 4 inches in Specifications/dimensions page 2), wherein the body houses a printed circuit board (PCB) including at least an analogue preamplifier (implied since there is a gain control of microphone3 in Fig. 1 on Page 1), an audio codec, an audio controller, a Universal Serial Bus (USB) interface, and a USB connector (6 in Fig. 1 in Page 1), wherein the audio codec receives an analog audio signal on the audio connector and performs analog-to-digital conversion (XLR to USB conversion is performed), and vice-versa ("the 1/8" headphone output" in line 14 of Page 1), the USB interface interfaces with a host device by using a wireless transceiver or a USB cable connected to the USB connector ("and the USB interface interfaces with a host device by using a wireless transceiver or a USB cable connected to the USB connector" in lines 1-3 of Page 1); and a headphone connector connecting headphones, a mic and a PC),
V does not specifically disclose the device further comprising a ¼ inch phone plug, and wherein the ¼ inch pone plug is used for connecting a musical instrument however,
Since it is known in the art as evidenced by Manzo that an interface device can further comprise a ¼ inch phone plug, and wherein the ¼ inch pone plug is used for connecting a musical instrument in (“FIGS. 2 and 3 depict an implementation with a 3 pickup guitar, while FIG. 1 shows a 2 pickup guitar.  In each case, handling of the additional middle pickup with either of the neck or bridge is similar to the 2 pickup processing of the neck and bridge.  The cable 120 provides a 6 channel (6 conductor) connection.  Any suitable connection, such as an XLR plug, a 1/4 in. microphone plug discussed below, or other engaging connector may be used.” in ¶[0021]),
An ordinary skilled in the art would be motivated to modify reference V to include a ¼ inch phone plug for connecting musical instruments for the benefit of improving the versatility of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify reference V with Manzo.
Regarding claim 2, Reference V as modified by Manzo teaches the device of claim 1, V further teaches the device further comprising wherein the analogue preamplifier the analog audio signal into an output signal that is strong enough to be noise-tolerant and strong enough for further processing by the audio codec and the audio controller “It’s an ideal tool for singer/songwriters, podcasters, or musicians who need a simple yet high-quality solution for recording with an XLR microphone directly to a laptop or desktop computer.” in lines 4-6 on Page 1).
Regarding claim 3, Reference V as modified by Manzo teaches the device of claim 1, V further teaches the device further comprising wherein the audio codec includes at least an analog- to-digital converter (ADC) (implied since XLR to USB are analog to digital signals) and a digital-to-analog converter 
Regarding claim 4, Reference V as modified by Manzo teaches the device of claim 1, V further teaches the device further comprising wherein the audio controller controls an input level and an output level of audio signals at the audio connector and the headphone connector, respectively (The buttons 3, 4 and 1 and 5 in Fig. 1).
Regarding claim 5, Reference V as modified by Manzo teaches the device of claim 1, V further teaches the device further comprising wherein the body is a generally cylindrical body (Fig. 1 in Page 1 shows the cylindrical body).
Regarding claim 11, Reference V as modified by Manzo teaches the device of claim 1, Reference V as modified by Manzo does not specifically disclose the device further comprising wherein the body has a maximum length of 3 inches however,
Examiner takes official notice that limiting the body of the device to a maximum of 3 inches is a designer’s choice, especially since the size does not produce any unexpected results.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over https://www.bhphotovideo.com/c/product/1142054-REG/polsen_xlr_usb_48_xlr_usb_interface_48v.html/overview 2015 (Year: 2015) hereinafter reference “V” in view of Manzo (US 20190066647 A1) hereinafter Manzo and further in view of https://www.bhphotovideo.com/c/product/1484388-REG/xvive_audio_u3c_set_u3c_wireless_2_4_ghz.html/overview (Year: 2016) hereinafter reference “W”.

Since it is known in the art as evidenced by reference W for an interface device to further comprise wherein the wireless transceiver is connected to a wireless adapter for facilitating connection with the host device in (Fig. On bottom of Page 5 shows the transmitter and receiver connection),
An ordinary skilled in the art would be motivated to modify reference V as modified by Monza with the teachings of reference W for the benefit of improving the versatility of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify V as modified by Monza with W.
Regarding claim 7, V as modified by Monza and W teaches the device of claim 6, W further teaches the device further comprising wherein the wireless adapter includes at least a battery, a charging circuitry (Fig. On page 11 shows a battery charging circuit), a wireless transceiver, and an antenna (antenna 10 in Fig. on page 7).
Regarding claim 8, V as modified by Monza and W teaches the device of claim 7, W further teaches the device further comprising wherein the battery is used to power the wireless adapter, and wherein the battery is charged by using the charging circuitry (see Fig. on Page 11).
Regarding claim 9, Reference V as modified by Manzo teaches the device of claim 1, Reference V as modified by Manzo does not specifically disclose the device further comprising wherein the wireless transceiver is wirelessly connected to another wireless transceiver of a companion receiver when the host device is without wireless capability, wherein the host device without wireless capability is connected to the companion receiver by using an USB cable however, 
Since it is known in the art as evidenced by Reference W for an interface device to further comprise wherein the wireless transceiver is wirelessly connected to another wireless transceiver of a 
An ordinary skilled in the art would be motivated to modify reference V as modified by Manzo with the teachings of reference W for the benefit of improving the versatility of the device, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify reference V as modified by Manzo with reference W.
Regarding claim 10, Reference V as modified by Manzo teaches the device of claim 1, Reference V as modified by Manzo does not specifically disclose the device further comprising wherein the wireless transceiver is wirelessly connected to another wireless transceiver of the host device with wireless capability for establishing communication between the host device however,
Since it is known in the art as evidenced by reference W that an interface device can further comprise wherein the wireless transceiver is wirelessly connected to another wireless transceiver of the host device with wireless capability for establishing communication between the host device (see Fig. on Page 14),
An ordinary skilled in the art would be motivated to modify reference V as modified by Manzo with the teachings of reference W for the benefit of improving the versatility of the device, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify reference V as modified by Manzo with reference W.
Regarding claim 12, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 10 (see rejection of claim 10 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMMAR T HAMID/Examiner, Art Unit 2654